Citation Nr: 0913524	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-31 035	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to payment or reimbursement of private 
medical expenses incurred in New Brunswick, Canada, from 
February 25, 2007, to February 27, 2007.  

2.  Entitlement to payment or reimbursement of private 
medical expenses incurred at Eastern Maine Medical Center 
from February 27, 2007, to March 15, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision of the Department of 
Veterans Affairs Medical and Regional Office Center in Togus, 
Maine. 

In March 2009, the Veteran provided testimony before the 
undersigned at a Travel Board hearing; a transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for status post fracture 
of the left tibia, rated as 20 percent disabling.  

2.  The private medical expenses incurred by the Veteran in 
New Brunswick, Canada, from February 25, 2007, to February 
27, 2007 were not for a service-connected disability, and 
there is no indication that he is participating in a 
rehabilitation program under the provisions of Chapter 31, 
Title 38, United States Code.  

3.  The Veteran received at least implicit prior 
authorization for emergency radiation treatment at Easter 
Maine Medical Center (EMMC) beginning February 27, 2007.


4.  The Veteran's emergency treatment at EMMC included 
radiation treatment rendered until March 15, 2007.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement by VA of the 
cost of medical services incurred in New Brunswick, Canada, 
from February 25, 2007, to February 27, 2007, have not been 
met.  38 U.S.C.A. § 1724 (West 2002 & 2008); 38 C.F.R. §§ 
17.35 (2008).

2.  The criteria for payment or reimbursement by VA of the 
cost of private medical expenses incurred at EMMC from 
February 27, 2007, to March 15, 2007 have been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 38 C.F.R. §§ 
17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.


The Veteran was notified of the decision and his appellate 
rights in May 2007  and provided with a the Statement of the 
Case in July 2007 that informed him of the evidence that VA 
had considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  Relevant medical 
evidence regarding the non-VA medical treatment in February 
and March 2007 has been obtained and associated with the 
claims file.  Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the current claims.

Factual Background

The Veteran is service-connected for status post fracture of 
the left tibia, rated as 20 percent disabling.  

In September 2006, the Veteran received treatment at the VA 
Medical Center (VAMC) in Montgomery, Alabama for complaints 
of left upper quadrant pain.  He was prescribed medications 
for pain.  In early February 2007 the Veteran experienced 
worsening pain while in California, and he was seen at the 
VAMC in Loma Linda, California, where he was again treated 
with medications and not admitted.  

On February 25, 2007, while the Veteran was visiting Canada, 
he experienced nausea, vomiting, mental status changes, and 
severe abdominal pain.  He was taken by ambulance to Northern 
Carleton Hospital in New Brunswick, Canada.  Later that day 
he was transferred by ambulance to Houlton Regional Hospital 
in Houlton, Maine.  There he was diagnosed with multiple 
myeloma.

On February 27, 2007, the Veteran was transferred to EMMC in 
Bangor, Maine, for oncology workup and evaluation.  The 
Veteran was given vigorous intravenous hydration on February 
27th.  That same day, magnetic resonance imagining showed 
moderate collapse of the T7 vertebral body, with moderate 
compression of the spinal cord, compatible with malignancy.  

A case management progress note dated March 1, 2007, detailed 
the preparer's contact with various personnel at VA, 
including physicians and staff at Togus VAMC and Montgomery.  
After lengthy consideration of transferring the Veteran to 
Boston or Atlanta for treatment, it was agreed that as he 
required emergency radiation treatment due to the tumor 
compressing his spinal cord, that he should remain at EMMC 
and begin radiation treatment "ASAP."  The Veteran began 
receiving radiation treatment at EMMC on February 28th.  

A March 1, 2007 note from J.A. Ingram, M.D., a VA primary 
care manager in Alabama, indicated that Dr. Ingram had 
received an extensive workup from EMMC on the Veteran, that 
she had spoken to a VA oncologist in Atlanta who advised that 
transporting the Veteran "would be extremely dangerous in 
that the tumor could cause immediate paralysis during the 
long transport."  

The Veteran remained at EMMC until March 12, 2007, when he 
was discharged to a Ronald McDonald House nearby while 
receiving outpatient radiation treatment until he returned to 
Alabama on March 15, 2007.  He was to report to the VA 
oncology department in Atlanta within a week of his return 
home.

The RO has authorized payment for the emergency treatment at 
Houlton Regional Hospital, but has denied the Veteran's 
claims for payment or reimbursement of the ambulance 
transport in Canada, the Northern Carleton Hospital 
treatment, and the EMMC inpatient and outpatient treatment.

The Veteran and his wife testified before the undersigned 
that VA has paid for his treatment received since he returned 
from Maine.  The Veteran's wife testified that there was some 
question as to whether the Veteran would be transferred to VA 
for the radiation treatment which had been determined to be 
emergent.  The Veteran was apparently prepared for immediate 
transport to VA when the move was stopped because VA was 
deciding how to proceed.  The EMMC physician noted the 
Veteran's emergency status and said they would only wait 24 
hours and then begin treatment.  The Veteran's wife said 
their point of contact at EMMC told them later that day that 
VA said the Veteran should stay at EMMC and begin treatment 
immediately.  The Veteran and his wife testified that EMMC 
would not start treatment until VA had authorized it.  

Expenses Incurred in New Brunswick, Canada

The law provides that VA may furnish hospital care and 
medical services to any veteran sojourning or residing 
outside the United States, without regard to the veteran's 
citizenship: (a) if necessary for treatment of a service-
connected disability, or any disability associated with and 
held to be aggravating a service-connected disability; or (b) 
if the care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2). 38 C.F.R. § 17.35.

With respect to the Veteran's claim for payment or 
reimbursement of private medical expenses incurred in New 
Brunswick, Canada, from February 25, 2007, to February 27, 
2007, the Board finds that there is no basis for granting his 
claim.  

The record clearly show that his treatment was not for 
service-connected disability, and there is no indication that 
he is participating in a rehabilitation program under the 
provisions of Chapter 31, Title 38, United States Code.  The 
law is very specific that there are no other bases for 
payment or reimbursement of medical expenses incurred in a 
foreign country.  

Accordingly, because the requisite criteria have not been 
met, the payment or reimbursement of the cost of the medical 
treatment and ambulance transport received by the Veteran 
outside of the United States is not warranted.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Expenses Incurred at Eastern Maine Medical Center

The Veteran essentially argues that he is entitled to 
reimbursement or payment either on the basis of a prior 
authorization or on the basis that it was for treatment of a 
medical emergency for which a VA medical facility was not 
feasibly available.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

Here, the February 27, 2007 and March 1, 2007 case management 
notes that discussed the need for emergency radiation 
treatment to address the tumor compressing the Veteran's 
spinal cord, as well as the March 1, 2007 note from Dr. 
Ingram, the VA primary care manager that reflected the 
opinion of the VA oncologist that transporting the Veteran 
would be "extremely dangerous" can be considered to be 
tantamount to implicit, if not explicit, authorization for 
private treatment and VA payment thereof.  

Further, the Veteran and his wife provided sworn testimony 
that the Veteran was prepared for transfer to the VA facility 
when it was delayed; after which the point of contact at EMMC 
told them that VA had authorized the Veteran to stay at EMMC 
and begin treatment. 

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;


(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Here, the veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 which is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

The record clearly establishes that the Veteran's care 
beginning at EMMC on February 27, 2007, was for an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the Veteran in serious jeopardy.  He 
was found to have multiple myeloma, and had a tumor 
compressing his spinal cord; this was determined to require 
emergency radiation treatment.  

It is also clear that no VA or other Federal 
facility/provider was feasibly available for the required 
emergency radiation treatment, as it was specifically 
determined that attempting to move the Veteran while the 
tumor was compressing his spinal cord would present a serious 
risk of paralysis.  

With respect to when it became feasible for the Veteran to be 
transferred safely to a VA facility or other Federal facility 
and such facility was capable of accepting such transfer, the 
record shows that the Veteran's emergency radiation 
treatments continued until March 15, 2007, when he was 
determined to be able to return to Alabama.  There are no 
medical findings of record that the radiation treatment, 
which was characterized as emergency treatment, should be 
terminated prior to March 15, 2007. 

Based on these findings, the Board concludes that the 
criteria for entitlement to payment of private medical 
expenses incurred at Eastern Maine Medical Center from 
February 27, 2007, to March 15, 2007, are met.  The evidence 
in this case supports the Veteran's claim and it is therefore 
granted.  The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses incurred 
in New Brunswick, Canada, from February 25, 2007, to February 
27, 2007, is denied.  

Payment or reimbursement of private medical expenses incurred 
at Eastern Maine Medical Center from February 27, 2007, to 
March 15, 2007, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


